 In the Matter ofEMBRY-RIDDLECOMPANYandTRANSPORTWORKERSUNION OF AMERICA, C. I. O.Case No. 10-R-1033.-Decided January 7, 1944McKay, Dixon & De Jarnette, by Mr. James A. Dixon,of Miami,Fla., for the Company.Mr. Jerry S. Lee,of Miami, Fla.,for the Union.Mr. Louis Cokin,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Transport Workers Union of Amer-ica, C. I. 0., herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Embry-Riddle Company, Miami, Florida, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Paul S. Kuelthau, Trial Ex-aminer.Said hearing was held at Miami, Florida, on November 30,1943.The Company and the Union appeared at and participated inthe hearing.-All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYEmbry-Riddle Company operates flying schools in the State ofFlorida at which Army, Navy, and Civil Aeronautics Admiliistra-tion personnel are trained.The Company also operates an aircraftoverhaul division consisting of an aircraft overhaul plant at Miami,1Although International Association of Machinists was served with Notice of Hearing,it did not appear.54 N. L. R. B., No. 55.388 EMBRY-RIDDLECOMPANY389Florida, an instrument overhaul plant at Coral Gables, Florida,and an engine overhaul plant at northwest Miami.All planes re-paired by the Company are owned either by the Army, Navy, orCivilAeronauticsAdministration.The planes repaired by theCompany are sent to it from the States of North Carolina, SouthCarolina, Georgia, and Florida.Repair parts used by the Companyare furnished by the Army, Navy, and Civil Aeronautics Adminis-tration, and are obtained by them from points outside the State ofFlorida.The Company furnishes paint and dope for fabrics on theCivil Aeronautics Administration planes and during the year endingOctober 31, 1943, purchased $25,000 worth of paint and dope, all of'which was shipped to it from points outside the State of Florida.During the year ending October 31, 1943, the Company receivedabout $1,500,000 from its overhaul operations.We find that theCompany is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDTransport Workers Union of America is a labor organization af-filiated with the Congress of Industrial Organizations, admitting tomembership, employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 7, 1943, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of certain ofthe Company's employees.The Company refused this request untilsuch time as the Union is certified by the Board.A statement of the- Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Union requests a unit confined to the production and mainte-nance employees at the aircraft overhaul plant of the Company atMiami, including stock clerks, storeroom clerks, janitors, and sweep-ers, but excluding office employees, timekeepers, inspectors, super-2 The Regional Director reported that the Union presented72 membership applicationcards bearingapparentlygenuine signatures of persons whose namesappear on theCompany's pay roll of October 9, 1943.There are approximately 140 employees in theappropriate unit. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory employees, and guards.The Company urges that the unit beextended to include similar employees at its instrument overhaul plantat Coral Gables and its engine overhaul plant at northwest Miami.There are approximately 40 employees at the instrument overhaulplant, 135 employees at the aircraft overhaul plant, and 200 employeesat the engine overhaul plant.The 3 plants are about 31/2 miles apart,but are under common supervision and management. The productof each of the 3 plants is different, and employees in each work dif-ferent hours.There is no interchange of employees between the 3plants.The Company maintains single personnel, purchasing, andaccounting departments for all its operations.There is no evidencethat the employees have evinced an awareness of identity of interestsbetween the 3 groups of employees.The Union has not conductedany drive to secure members among the other plants, and has no mem-bership there.Each of the plants is under the supervision of a dif-ferent superintendent. In view of the extent of employee-organizationand the absence of a substantial interchange of employees between theplants, we are of the opinion that the employees at the aircraft over-haul plant alone, at the present time, constitute an appropriate unit.The parties are agreed as to the categories of employees to be includedin or excluded from the unit.We find that all production and maintenance employees at the air-craft overhaul plant of the Company at Miami, including stock clerks,storeroom clerks, janitors, and sweepers, but excluding office em-ployees, timekeepers, inspectors, guards, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby EMBRY-RIDDLECOMPAN7391,DIREUTEn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Embry-RiddleCompany, Miami, Florida, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether, or not, they desire-to be represented by Transport WorkersUnion of America, C. I. 0., for the purposes of collective bargaining.